0*3l -/*
                                ELECTRONIC RECORD




COA#      05-14-01612-CR                         OFFENSE:        Traffic Offenses


           Robert Earl Marzett v. The State of
STYLE:    Texas                                  COUNTY:         Dallas

                                                                 County Criminal Court of Appeals
COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    No. 1



DATE: 05/29/15                    Publish: NO    TC CASE #:      MC14R0009-D




                        IN THE COURT OF CRIMINAL APPEALS


         Robert Earl Marzett v. The State of
STYLE:   Texas                                        CCA#:              CMr ffe
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                           PC:_

JUDGE:            Fd\[AAAAA"                          PUBLISH:                         DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD